ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to AFCP 2.0
	The after final amendment submitted October 25, 2021 will not be treated under AFCP 2.0. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.
Response to After Final Amendment
	In the after final claims filed October 25, 2021 claim 1 is amended and claims 17-20 are new.
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.
Response to Arguments
Panat in view of Gothait
Panat in view of Gothait and Grigoropoulos
Applicant’s proposed claim amendments filed October 25, 2021 appear to not be taught by Panat, Gothait, or Grigoropoulos as argued on pg. 6 para. 1 of applicant’s proposed remarks.
	However, upon a preliminary search it appears to be obvious to one of ordinary skill in the art for the direct written metal nanoparticle ink (Panat [0054]) to further comprise a hydrocarbon, an alcohol, an amine, and an organic acid. For example Zinn ‘183 (US 2016/0201183) teaches copper nanoparticles ([0056]) with an organic matrix containing one or more hydrocarbons, one or more alcohols, one or more amines, and one or more organic acids to facilitate removal and sequestration of surfactant molecules surrounding the metal nanoparticles such that the metal nanoparticles easily fuse together ([0057]), where the members of each class have boiling points separated from one another by 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                              


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735